On order of the Court, the application for leave to appeal the November 8, 2017 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals. That court shall treat the defendant's delayed application for leave to appeal as having been filed within the deadline set forth in MCR 7.205(G)(3) and shall decide whether to grant, deny, or order other relief, in accordance with MCR 7.205(E)(2). The defendant made a timely request for the appointment of appellate counsel but, through no fault of his own, counsel was not appointed. Accordingly, the defendant was deprived of his right to file an application for leave to appeal.
We do not retain jurisdiction.